Citation Nr: 1515618	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability following L5-S1 nerve decompression and discectomy surgery performed at a VA medical center in Omaha, Nebraska on September 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

On his March 2013 substantive appeal, the Veteran requested a videoconference Board hearing.  A May 2013 RO conference report reflects the Veteran no longer wished to have a Board hearing, and he was asked to submit such in writing.  In June 2013, the Veteran was notified that the videoconference Board hearing was scheduled for September 17, 2013 at the VA medical center in Black Hills, South Dakota.  The Veteran failed to appear, and has not alleged good cause or otherwise requested that a new hearing be scheduled.  Therefore, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for decision.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran had additional disability, fully resolved by February 2011, in the form of a post-surgical infectious wound following L5-S1 nerve decompression and discectomy surgery performed at the VA medical center in Omaha, Nebraska on September 17, 2010, which was a result of fault by VA in sending the Veteran home two days post-op on a 550-mile (approx.) bus ride.

CONCLUSION OF LAW

The criteria for an award of compensation under 38 U.S.C.A. § 1151 for a post-surgical infectious wound, fully resolved by February 2011 with no additional disability thereafter, following L5-S1 nerve decompression and discectomy surgery performed at the VA medical center in Omaha, Nebraska on September 17, 2010 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2014).

The Supreme Court has defined an "additional disability" for 38 U.S.C.A. § 1151 purposes as "a disease, injury, or other physical or mental defect."  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (citing language in 38 U.S.C.A. § 1701).  In Vazquez-Flores v. Shinseki, the Federal Circuit held that a "disability" is defined as an impairment in earnings capacity.  Vazquez-Flores, 580 F.3d 1270, 1279 (Fed.Cir.2009); see also Allen v. Brown, 7 Vet. App. 439 (1995).

To determine whether a veteran has an "additional disability," VA compares the veteran's condition immediately before the beginning of hospital care, medical, or surgical treatment with his condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2014).

The Board's determinations regarding compensation under section 1151 are findings of fact that the Court reviews for clear error.  See Roberson v. Shinseki, 22 Vet.App. 358, 365 (2009) (citing Look v. Derwinski, 2 Vet.App. 157, 162-63 (1992)), aff'd 607 F.3d 809 (Fed. Cir. 2010); see also 38 U.S.C. § 7261(a)(4).  Under this standard, the Court "will not disturb a Board finding unless, based on the record as a whole, the Court is convinced that the finding is incorrect." Hood v. Shinseki, 23 Vet.App. 295, 299 (2009).

The Veteran filed a claim in December 2010 for additional disability under 38 U.S.C.A. § 1151 following his left S1 nerve root decompression and discectomy surgery performed at the VA medical center (VAMC) in Omaha, Nebraska on September 17, 2010.  

The Veteran essentially asserts that he incurred an infection at the surgical site, had to undergo surgical treatment of the infection, and that he has residual pain as a result of having been discharged home from the Omaha VAMC to Rapid City, South Dakota on a 550-mile (approx.) commercial bus ride on September 19, 2010, the second day after his surgery.

By way of background, a September 17, 2010 VA operation report from the Omaha VAMC reflects that a left S1 nerve root decompression and discectomy was performed.  The operation report notes that the decompression procedure was "significant," and that there were no operative complications.  A September 16, 2010 signed informed consent noted that a known risk or side effect of the procedure was infection or symptoms worsening leading to further surgery.  A September 17, 2010 note reflects that the Veteran may have travel issues and will take a bus home.  The next day, on September 18, 2010, the Veteran was discharged to a hotel.  The next day, on September 19, 2010, the Veteran took a 550-mile (approx.) bus ride home.  The Veteran's fiancé who accompanied him reported that the bus ride was 25 hours long.  See Statement, August 2012.  

A September 24, 2010 follow-up record from the Sioux Falls VAMC reflects that the surgical site had serosanguineous drainage consistent with a post-operative seroma, and he was placed on Keflex.  An October 1, 2010 record reflects the Veteran reported improvement in his nerve pain and numbness, but examination revealed continued drainage and a 1 mm opening with a bit of a cavity.  Keflex was continued.  Clear drainage was noted again on October 8, 2010.  A letter dated October 8, 2010, written by a VA physician, explained that the Veteran was not able to work, and that he may not be able to work for several months due to the nature of his back surgery.  An October 21, 2010 record reflects the Veteran reported increased pain, and there remained a 2-3 mm opening and clear drainage.  He was scheduled to be seen at the  Omaha on October 26, 2010.  The VA physician added that he had requested that the Veteran be flown home from Omaha after his surgery (on September 17) but he was instead sent home by bus that took 22 hours "which I believe was detrimental to his back surgery."  

Records from the Omaha VAMC dated on October 26, 2010 reflect that the Veteran presented with an unhealed wound from the surgical site that was cultured and he was started on IV antibiotics.  The Veteran's fiancé reports that the Veteran was flown there.  An October 27, 2010 record reflects that a return flight was coordinated for the Veteran after his treatment.  October 29, 2010 records reflect that wound debridement and wash out were performed, and a wound vac was placed.  An October 31, 2010 record reflects no lab results were found.  The Veteran was discharged on November 1, 2010 (flown home), and non-VA home health services were coordinated for his wound care.  It was also noted that his culture was positive for a group G strep infection, and he was discharged with antibiotics.

A November 6, 2010 telephone record from Omaha reflects that the Veteran's wound vac was leaking, the Veteran's wound dressing had been changed by home health service a day or two prior but the tape came off, and the wound vac read "low vacuum" and was apparently not working properly.  A November 8, 2010 record reflects that a non-VA care coordinator reported to the VA nurse that the home health agency refused to treat the Veteran, noting that he refused the home health nurses attempt to teach him how to change the wound vac canister.

Subsequent treatment records from the Sioux Falls VAMC dated from November 12, 2010 through January 10, 2011 reflect that the Veteran was followed there for care of his non-healed wound.  A February 25, 2011 record reflects that his wound had healed.  

A March 2012 treatment record from the VA Fort Meade clinic (telemedicine) reflects the Veteran reported that since his surgery, his pain was relieved for a while, but that it returned.  He reported pain in his left knee that went up into his left thigh.  An MRI was reviewed, and it was noted that his pain was likely due to sacroiliitis and myofascial pain, and that he did not need a repeat surgery.

An August 2012 VA examination report reflects that his post-operative scar was superficial, nontender, stable, and without skin breakdown or drainage.  Range of motion testing revealed flexion to 85 degrees, and extension to 25 degrees, with mild subjective complaints of pain.  The VA examiner opined that the postoperative site fully resolved without any residuals, that his mobility was nearly normal, and there was no additional disability identified, and that the Veteran's complaints of continued low back symptoms were due to his underlying condition of long-standing degenerative disc disease and not the infection.  He added that persistent pain is an inherent issue when treating degenerative disc disease.  The examiner further opined that there was no carelessness, negligence, lack in proper skill, error in judgement, or other fault exhibited in the care provided to the Veteran, including operative and post-operative.  

The Board acknowledges that the August 2012 VA examiner opined that the Veteran had no post-operative residuals.  The Board finds, however, that the evidence overwhelmingly shows that the Veteran suffered an infection from his surgical wound requiring a subsequent surgery in October 29, 2010, and requiring continued wound care through January 2011.  In other words, for that period of time prior to the Veteran's wound healing by February 2011, the Veteran was clearly shown to have incurred "additional disability," which as noted above, is defined as including an impairment in earning capacity.  As noted above, an October 8, 2010 letter explained that the Veteran was not able to work, and that he may not be able to work for several months due to the nature of his back surgery.  At the same time, the Board finds that the August 2012 VA examination report is the most probative evidence of record with regard to whether the Veteran has continued to experience any additional disability as a result of his wound infection beyond February 2011.  The VA examiner elicited a history from the Veteran, examined him, including range of motion testing, and found that the wound was fully resolved, that the Veteran's range of motion was near normal, and that his complaints of pain were due to his underlying degenerative disease and were not due to the infection.  Therefore, while the Board concludes that the Veteran suffered additional disability due to the wound infection that did not heal until around February 2011, the Board further concludes that the Veteran is not shown to have any other additional disability due to VA treatment or care beyond February 2011 .

To the extent that the Veteran may attribute his back pain to the post-surgical infection and resultant debridement surgery and extended wound care, the Board finds that the Veteran is not shown to be competent to opine as to whether his back pain is attributable to degenerative disc disease, his surgical wound infection, or to the diagnosed sacroiliitis or myofascial pain, which certainly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As additional disability is shown by the Veteran's infectious surgical wound, fully resolved by February 2011, the Board will now address whether such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's care and surgical treatment.

Having carefully considered the facts of the Veteran's particular case, the Board finds that the Veteran's infectious surgical wound, fully resolved by February 2011, was due to fault on the part of VA in sending the Veteran home on a 550-mile (approx.) bus ride the second day after his L5-S1 nerve decompression and discectomy surgery.  As noted above, the Veteran's treating physician in Sioux Falls/Black Hills noted on October 21, 2010 that he had requested that the Veteran be flown home from Omaha after his surgery (on September 17) but he was instead sent home by bus that took 22 hours "which I believe was detrimental to his back surgery."  

The Board acknowledges the notations discussed above regarding the Veteran's difficulties with home health services in November 2010.  But the Board notes that at that time, the medical evidence of record clearly shows that the Veteran's wound was already infected, including with Strep G, which infection already required surgical treatment with debridement.  The Board also acknowledges that the Veteran smokes cigarettes, but this fact alone does not negate the fact that the VA clinician in Sioux Falls/Black Hills, who had requested post-operative transport home by plane, opined that the 22- or 25-hour bus ride home two days post-op "was detrimental to his back surgery."

Therefore, in summary, the Board concludes that entitlement to compensation under 38 U.S.C.A. § 1151 for an infectious wound, fully resolved by February 2011, following L5-S1 nerve decompression and discectomy surgery performed at the VA medical center in Omaha, Nebraska on September 17, 2010 is warranted.  The preponderance of the evidence, however, is against a finding that there was any additional disability other than the infectious wound that had fully resolved by February 2011, that can be attributed to such VA care.  




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an infectious wound, fully resolved by February 2011, following L5-S1 nerve decompression and discectomy surgery performed at the VA medical center in Omaha, Nebraska on September 17, 2010, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


